Citation Nr: 9934435	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The appellant currently has no qualified active service for 
VA purposes.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The case was previously before the Board in November 1998, at 
which time it was Remanded to secure additional service 
records and to readjudicate the claim.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  


FINDING OF FACT

The claimant has not submitted evidence demonstrating 
eligibility to service connection for left foot or left knee 
disorder.


CONCLUSION OF LAW

A left foot and/or left knee condition is not the result of a 
disease or injury incurred in or aggravated by active duty 
for training, nor due to an injury incurred in or aggravated 
by inactive duty training.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.6(a), 3.102, 
3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty or active duty for training (ACDUTRA), 
or for injury incurred or aggravated while performing 
inactive duty training (INACTDUTRA).  38 U.S.C.A. §§ 101(24), 
1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303.

In order for service connection to be allowed in this case, 
it must first be established whether the appellant is 
considered to have been in active service at the time she 
injured her left foot and or knee.  The applicable statute 
governing direct service connection is found at 38 U.S.C.A. § 
1110 (West 1991), which provides that, if certain statutory 
conditions are met, the United States will pay compensation 
to any veteran for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.

The phrase "in the active military, naval, or air service" is 
further defined by 38 U.S.C.A. § 101(24).  This phrase 
embraces, as active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  See 
generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The claimant did not serve on active duty but, as shown in 
the record, had ACDUTRA service with the Army Reserves.  The 
appellant had verified active duty for training from 
September 1986 to January 1987.  The appellant contends that 
there was an additional period of ACDUTRA from June to July 
1984, but that period of duty has not been confirmed.  Status 
as a veteran is warranted only if the appellant incurred or 
aggravated injuries during such verified service.  The RO 
undertook a diligent search to obtain all pertinent records.

The records show that the claimant was a participant in the 
Reserve Officer Training Corps (ROTC) from 1982 to 1984.  The 
claimant underwent a physical in June 1984, and her feet and 
lower extremities were reported within normal limits.  There 
are no other medical records available from in June or July 
of 1984.  The appellant claims that she attended camp during 
such period and, during which, she further asserts that she 
sustained an injury to her left foot.  Assuming the appellant 
had a period of ACDUTRA in June and/or July 1984, the record 
still does not substantiate her assertion that she suffered a 
foot injury that resulted in chronic residual disability or 
that she even has a current impairment related to the claimed 
injury.  No competent medical evidence has been submitted by 
the appellant associating any current condition with an 
injury sustained by her in 1984.

The claimant also served with the U.S. Army Reserves and has 
advanced the contention that her foot and/or left knee 
condition was aggravated by her ACDUTRA in 1986.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is a increase in 
disability during such service.  Temporary flare-ups during 
service of the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  In this case, the burden is on the 
claimant to establish that a disability either began in or, 
if preexisting, permanently worsened as a result of service.  

The record shows that the appellant presented with complaints 
of left foot pain in September 1986, and, in history provided 
during the ensuing months, she reported the injury as 
originating prior to September 1986, i.e. before beginning 
ACDUTRA.  She was seen on several occasions over the course 
of her ACDUTRA and was diagnosed with plantar fasciitis and 
shin splints.  She was afforded an ameliorative foot cast 
during this duty period.  The claimant also asserts that the 
cast was misapplied in 1986 and that she suffered a knee 
condition as a result.  The medical records for the pertinent 
period report a single complaint of knee pain on October 27, 
1986 and, two days later, that her knee was "much better."  
On December 11, 1986, she reported left foot pain but did not 
register any complaints relating to the knee.  Although 
objective findings were negative, a consultation note from 
January 1987 assessed plantar fasciitis; that consult was 
otherwise negative for complaints or findings relating to her 
other lower extremity claims.

A reserve treatment record from June 1989 reported a history 
of arch injury of two years, and the resultant diagnosis was 
chronic left arch pain.  No shin splints were reported and 
there were no complaints treatments or diagnoses relating to 
the knee at that time.  A November 1990 reserve physical 
reported clinically normal feet and swelling/tenderness at 
the knee (without specifying which knee); no shin splints 
were reported.  

No examiner has opined that either a left foot, shin or knee 
condition was etiologically related to an injury or anything 
else during ACDUTRA.  

Some years later, the claimant was admitted to the Southern 
Ohio Medical Center in February 1996 to undergo sinus and 
septal surgery.  Examination of her extremities was reported 
as normal at that time.  Considering the November 1990 
reserve physical together with the February 1996 report, a 
current disability at this time is not shown.  

The Board also notes the appellant's argument that she has a 
knee impairment caused by the cast afforded her in 1986.  
However, her opinion in that regard concerns medical matters.  
As such, it is without probative value because she, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board concludes that the claimant has failed in her 
burden to submit a preponderance of the evidence 
demonstrating that she presently has the claimed 
disabilities, that they had their onset during ACDUTRA or 
that any pre-existing condition underwent an increase in 
disability during ACDUTRA.  Accordingly, the applicant has 
not established status as a veteran and is not entitled to VA 
benefits.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  Medical evidence is necessary to establish a 
relationship between any current disability, assuming she has 
presented competent medical evidence that she has one, and an 
injury she claims she had in the past.  Even her assertion 
that her left foot condition was aggravated during ACDUTRA 
requires medical evidence to support it, but there is none.  
Should the claimant obtain evidence of current left foot or 
knee pathology related to service, she should submit same to 
the RO to reopen her claim.


ORDER

Service connection for a left foot disability and a left knee 
disability is denied.  Entitlement to VA benefits has not 
been established.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

